In re: Transportation & Dev. Dept.; Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Second Circuit, Number 17,974-CA; Parish of Caddo 1st Judicial District Court Div. “G” Number 298-731.
Prior report: La.App., 493 So.2d 661.
Granted in part, otherwise denied. The judgment of the court of appeal is amended in part to read as follows:
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in addition to the court costs herein, the Court assesses the following expert witness *1002fees as court costs: The Orthopedic Clinic (Dr. Bicknell), $400.00; Dr. Richard H. Galloway, Ph.D., $490.00; and Duaine T. Evans, Traffic Engineering Consultant, $827.18; said costs, like all court costs herein, are taxed 75% to the defendant and 25% to the plaintiff.
DIXON, C.J., and DENNIS, J., would simply deny the application.